In the State's motion for rehearing, it is pointed out that we were in error in the original opinion in stating that the testimony relative to appellant's conviction for misdemeanor theft more than fifteen years prior to the present trial was not withdrawn from the consideration of the jury. It is observed that in the charge of the court the jury were instructed not to consider such testimony for any purpose. Notwithstanding such instruction, we are of opinion that reversible error is presented. Appellant received more than the minimum penalty and his application for a suspended sentence was denied. The testimony concerning the remote conviction for theft was obviously prejudicial and hurtful. Under the circumstances, we would not feel warranted in holding that the instruction to the jury to disregard such testimony saved appellant from harm.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.